In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County, dated December 15, 1959, granting the motion of the defendants Paur for summary judgment and dismissing the complaint as to them. Plaintiff, who was driving her own automobile, attempted to pass the car of the defendants Paur, which was parked at the curb to her right. While so doing, plaintiff’s automobile was involved in a head-on collision with an opposite-bound vehicle owned by the defendant Blumhagen and operated by the defendant Burdick. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion the record presents issues of fact as to the negligence of the defendants Paur, and it was error to decide such issues on a motion for summary judgment. Nolan, P. J., Beldock, Kleinfeld and Pette, JJ., concur; Christ, J., dissents and votes to affirm.